Citation Nr: 1712736	
Decision Date: 04/19/17    Archive Date: 04/26/17

DOCKET NO.  17-02 899	)	DATE
	)
	)


THE ISSUE

Whether a September 1957 Board of Veterans' Appeals (Board) decision that denied service connection for a right leg disability should be revised or reversed on the basis of clear and unmistakable error (CUE).


REPRESENTATION

Moving party represented by:  Felicia Pasculli, Attorney


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The moving party in this case is a Veteran who served on active duty from October 1954 to October 1956.

In a September 1957 decision, the Board denied service connection for a disability of the right leg.  The Veteran, through his representative, has moved the Board to revise or reverse this decision on the basis that the decision was clearly and unmistakably erroneous.

This matter arises as an exercise of the Board's original jurisdiction under 38 U.S.C.A. § 7111 (West 2014) in response to allegations of CUE in a September 1957 Board decision.  

The matter has been advanced on the Board's docket in accordance with 
38 U.S.C.A. § 7107(a)(2)(C) (West 2014) and 38 C.F.R. § 20.900(c) (2016).

Prior to the Board's receipt of the moving party's Motion, the Veteran submitted a VA Form 9, Appeal to the Board, dated May 7, 2014.  By way of a checked box, the Veteran requested a Board hearing by live videoconference and indicated that he wished to appeal all of the issues listed on the statement of the case and any supplemental statements of the case.  First, there is no statement of the case or supplemental statement of the case because this matter originated at the Board.  Secondly, a VA Form 9 is only applicable to an appeal of a decision by the Agency of Original Jurisdiction (AOJ); and, the right to a hearing in conjunction with such an appeal is governed by 38 C.F.R. § 20.700.  This matter before the Board, however, is distinct from an appeal to which a VA Form 9 applies.  Specifically, 38 C.F.R. § 20.1402 explains that motions filed under 38 C.F.R. Subpart O (Motions to revise Board decisions on the basis of CUE) are not appeals and, except as otherwise provided, are not subject to the provisions of part 19 or part 20 of Title 38 C.F.R.  As no appeal of an adverse AOJ determination is currently before the Board, the request for a hearing on the May 2014 VA Form 9 is not a valid request for purposes of the CUE motion.  

Moreover, with respect to the regulations governing motions to revise board decisions on the basis of CUE, under 38 C.F.R. § 20.1405(c)(1), (2), the Board may, for good cause shown, grant a request for a hearing for the purpose of argument; however, no testimony or other evidence will be admitted in connection with such a hearing.  Even if the Board accepts the checked box on the VA Form 9 as a request for a hearing to present argument with respect to the CUE motion, no good cause for this request has been presented.  The Veteran, via his representative, provided written evidence and argument in support of the CUE motion, and has not indicated that there is any additional argument to set forth.  Accordingly, as good cause for presentation of additional argument at a hearing with respect to the CUE Motion has not been provided, a Board hearing in this matter is not available, and the Board may proceed without prejudice.  

This matter was processed using the Veterans Benefits Management System and Virtual VA paperless claims processing systems.

In support of the Motion to revise the September 1957 Board decision on the basis of CUE, the Veteran submitted additional medical evidence including a medical opinion dated February 2013 from D.B., MD, regarding the likely etiology of the Veteran's right leg disability.  This evidence may not be considered with respect to the Motion currently before the Board because it was not part of the record at the time of the Board's September 1957 decision.  See 38 C.F.R. § 20.1403(b)(1).  However, it appears that the Veteran, via his representative, submitted this additional evidence to support a claim of service connection for a right leg disability.  Accordingly, if the Veteran wishes to file a claim of service connection for a right leg disability based on the submission of new and material evidence to reopen the previously denied claim, he should file a properly executed VA claim form with the Agency of Original Jurisdiction.  See 38 C.F.R. § 3.155 (2016).  


FINDINGS OF FACT

1.  In a final September 1957 decision, the Board denied service connection for a disability of the right leg.  

2.  The correct facts as they were known at the time of the September 1957 decision were before the Board, and the statutory or regulatory provisions extant at that time were correctly applied.

3.  The Board's September 1957 decision that denied service connection for a right leg disability was consistent with, and reasonably supported by, the evidence then of record and the existing legal authority, and does not contain an error which, had it not been made, would have manifestly changed the outcome of the claim.


CONCLUSION OF LAW

The criteria for the revision or reversal of the September 1957 Board decision that denied service connection for a right leg disability, on the basis of CUE, have not been met.  38 U.S.C.A. § 7111 (West 2014); 38 C.F.R. §§ 20.1400, 20.1401, 20.1403, 20.1404 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  However, these notification and duty to assist provisions are not applicable to claims of clear and unmistakable error in prior Board decisions.  38 C.F.R. § 20.1411(c), (d); Livesay v. Principi, 15 Vet. App. 165 (2001).  Accordingly, no further action is necessary for compliance with VA's duties to notify and assist.

Review to determine whether clear and unmistakable error exists in a case may be instituted by the Board on the Board's own motion or upon request of the claimant.  A request for revision of a decision of the Board based on clear and unmistakable error may be made at any time after that decision is made.  Such a request shall be submitted directly to the Board and shall be decided by the Board.  All final Board decisions are subject to revision except:  (1) decisions on issues which have been appealed to and decided by a court of competent jurisdiction; and (2) decisions on issues which have subsequently been decided by a court of competent jurisdiction.  38 U.S.C.A. § 7111; 38 C.F.R. § 20.1400.

The general requirements for filing a motion for CUE includes the name of the veteran, the applicable VA file number, the date of the Board decision to which the motion relates, and the issue or issues to which the motion pertains.  38 C.F.R. § 20.1404(a).  Motions which fail to comply with the requirements set forth in this paragraph shall be dismissed without prejudice to refiling under this subpart.  Id.

In addition to the general requirements for filing a motion for revision of a decision based on clear and unmistakable error as noted above, there are also specific requirements for making allegations of clear and unmistakable error that are set forth under 38 C.F.R. § 20.1404(b).  Such requirements include that the motion must set forth clearly and specifically the alleged clear and unmistakable error, or errors, of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  Non-specific allegations of failure to follow regulations or failure to give due process, or any other general, nonspecific allegations of error, are insufficient to satisfy the requirement of the previous sentence.  Motions which fail to comply with the requirements set forth in this paragraph shall be dismissed without prejudice to refiling under this subpart.  Id.

Unless otherwise specified, the term "issue" means a matter upon which the Board made a final decision.  As used in the preceding sentence, a "final decision" is one which was appealable under Chapter 72 of title 38, United States Code, or which would have been so appealable if such provision had been in effect at the time of the decision.  38 C.F.R. § 20.1401.  Only final decisions of the Board are subject to appeal to the Court.  38 U.S.C.A. § 7266.

In general, review for clear and unmistakable error in a prior Board decision must be based on the record and the law that existed when that decision was made.  For Board decisions issued on or after July 21, 1992, a special rule provides for the inclusion of relevant documents possessed by VA not later than 90 days before such record was transferred to the Board for review in reaching that decision, provided that the documents could reasonably be expected to be part of the record.  38 C.F.R. § 20.1403(b)(1),(2).

Clear and unmistakable error is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as there were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  38 C.F.R. § 20.1403(a).  To warrant revision of a Board decision on the grounds of clear and unmistakable error, there must have been an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  38 C.F.R. § 20.1403(c); Phillips v. Brown, 10 Vet. App. 25, 31 (1997); Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  In this regard, the error must be "undebatable" and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made, and a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Id.  Simply to claim CUE on the basis that the previous adjudication improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE, nor can broad-brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, non-specific claim of "error" meet the restrictive definition of CUE.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993).

Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  It is not mere misinterpretation of facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  It is a very specific and rare kind of error of fact or law that compels the conclusion, as to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993). 

Where evidence establishes CUE, the prior decision will be reversed or amended.  For the purpose of authorizing benefits, the decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. §§ 3.104(a), 3.400(k).

The United States Court of Appeals for Veterans Claims (Court) has propounded a three-pronged test to determine whether clear and unmistakable error is present in a prior determination.  First, either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied.  Second, the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made."  Third, a determination that there was clear and unmistakable error must be based on the record and the law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

As an initial matter, the Board finds that the September 1957 decision is final as reconsideration of such decision was not requested or ordered.  38 U.S.C. § 3303 (1957).

At the time of the September 1957 decision, relevant laws and regulations with respect to an award of direct service connection and service connection based on aggravation of a preexisting disability included the following:

According to 38 C.F.R. § 3.63(a) (1957), service connection connotes many factors.  In general and fundamentally, it means establishment of the incurrence of injury or disease or aggravation of a preexisting injury or disease resulting in disability coincidentally with the period of active military or naval service.  This may be accomplished by the presentation of affirmative facts showing the inception or aggravation of an injury or disease during active service or through the operation of statutory or regulatory presumptions.  See also, 38 U.S.C. §§ 151, 155 (effective from January 3, 1935 and prior to January 1, 1958).  

Determinations as to service connection, in general, should be based on review of the entire evidence of record in the individual case, with due consideration extended to the defined and consistently applied policy of the Veterans' Administration to administer the law under a broad and liberal interpretation consistent with the facts shown in each case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service connection, such doubt will be resolved in favor of the veteran.  By reasonable doubt is meant one which exists by reason of the fact that the evidence does not satisfactorily prove or disprove the claim, yet a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  It is not a means of reconciling actual conflict or a contradiction in the evidence; the claimant is required to submit evidence sufficient to justify a belief in a fair and impartial mind, that his claim is well grounded.  38 C.F.R. § 3.63(a) (1957).  

Additionally, effective from July 13, 1943, the regulations provide that every person employed in the active military or naval service shall be taken to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disorders noted at time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed prior to acceptance and enrollment and was not aggravated by such active military or naval service.  VR#1(a), Part I, par I(b) (effective from July 13, 1943 through December 31, 1957).  

According to 38 C.F.R. § 3.63(f) (1957), there are certain medical principles so well and universally recognized as definitely to constitute fact, and when in accordance with these principles, existence prior to entrance into service is established, no further additional or confirmatory facts are necessary.  For example, with notation or discovery , during service, of residual conditions, such as scars, fibrosis of the lungs, atrophies following disease of the central or peripheral nervous system, healed fractures, absent, displaced, or resected parts of organs, supernumerary parts, congenital malformations, hemorrhoidal tags or tabs, with no evidence of the pertinent antecedent active injury or disease during service, the established facts are so convincing as to impel the conclusion that the residual condition existed prior to entrance into active service, without further proof of this fact.  Similarly, manifestation of lesions or symptoms of chronic disease from date of enlistment, or so close to that date that the disease could not have originated in so short a period, will be accepted as clear and unmistakable proof that the disease existed prior to entrance into active service.  

According to 38 C.F.R. § 3.63(i) (1957), injury or disease, apart from misconduct disease, noted prior to service or shown by clear and unmistakable evidence, including medical facts and principles, to have had inception prior to enlistment will be conceded to have been aggravated where such disability underwent an increase in severity during service unless such increase in severity is shown by clear and unmistakable evidence, including medical facts and principles, to have been due to the natural progress of the disease.  Aggravation of a disability noted prior to service or shown by clear and unmistakable evidence, including medical facts and principles, to have had inception prior to enlistment may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of such disability prior to, during and subsequent to service.  

According to 38 C.F.R. § 3.63(j) (1957), determinations involving the consideration of sound condition at time of entrance into service will be based upon the evidence of record and such evidence as may be secured in any case where for any reason additional evidence may be considered to be necessary for the purpose of such determinations.  Evidence of the existence of a condition at the time of or prior to entrance into service shall mean any evidence which is of record and which is of a nature usually accepted as competent to indicate the time of existence or inception of disease or injury.  In the exercise of medical judgment for the purpose of such determinations, rating agencies shall take cognizance also of the time of inception or manifestations of disease or injuries after the date of entrance into service, as disclosed by service records, and shall consider other entries or reports of proper military and naval authorities as they may relate to the existence of a condition at the time of or prior to enlistment or enrollment.  Such records shall be accorded the weight to which they are entitled in consideration of other evidence and sound medical reasoning.  The opinion of qualified physicians of the Veterans' Administration may be solicited whenever it is considered to be necessary or appropriate in any case.  

According to 38 C.F.R. § 3.63(k) (1957), a pre-existing injury or disease will be considered to have been aggravated by active military or naval service where there is an increase in disability during active service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  A specific finding that the increase in disability is due to the natural progress of the disease will be met by a finding of a constituted rating agency of the Veterans Administration based upon available evidence of a natural generally acceptable as competent to show that an increase in severity of a disease or injury, or of the disabling affects thereof, or acceleration in progress of a disease was that normally to be expected by reason of the inherent character of the condition, aside from any extraneous or contributing cause or influence peculiar to military service.  See also VR # 1(a), Part I, par I(d), (effective from June 6, 1933 and prior to January 1, 1958).  

Pertinent evidence before the Board at the time of its September 1957 decision included the following:  service treatment records, post-service VA treatment records, including hospitalization reports; a VA examination report dated November 1956; and, the hearing transcript from a June 1957 Board hearing.

In its September 1957 decision, the Board denied service connection for a disability of the right leg.  In this regard, the Board considered the Veteran's service treatment records (STRs), which showed that on induction examination it was reported that the Veteran had injured his right calf in 1951 when he bumped his leg while climbing a ladder, and that he had occasional complaints of pain since that time.  There were no objective findings noted at the time of the induction examination.  A November 1954 STR indicates that the Veteran had a four year history of swelling, mass in the lower portion of his right calf which had been present since the injury.  X-rays revealed a tumor of the subcutaneous structure of the right calf without involvement of other muscles.  It was indicated that such was not incurred in the line of duty; and, that it existed prior to service.  The Veteran was placed on a temporary profile with exemptions from prolonged marching and squatting exercises.  A December 6, 1954 STR shows that the Veteran was being observed for a nonpertinent disorder and made multiple complaints, including one of a tumor of the right leg, which was clinically recorded as having been present for four years.  STRs for February 1955 showed that the Veteran again complained of a tumor in the right calf which caused tenderness when he exercised, and that physical examination was negative for a tumor mass.  In July 1955 and August 1955, a diagnosis was made of ruptured gastrocnemius muscle of the right leg.  When examined prior to separation, disability of the right calf was neither complained of nor noted.  

The record further shows that the Veteran's initial application for compensation was received in October 1956, and the basis for the claim was ruptured muscle of the right leg.  

A VA examination report from November 1956 notes the Veteran's complaints of pain in the right leg on standing too long or walking too far.  He reported to the examiner that while playing basketball in 1954 he noticed sudden onset of pain in the right calf, and subsequently received outpatient treatment for 4 months.  On examination there was a palpable defect in the upper 1/2 of the muscle belly of the right gastrocnemius muscle.  The muscle belly had retracted distally.  The circumference of the right calf at the greatest measurement was 1 inch greater than the left.  The Veteran balanced well on his toes and there was no limp.  The diagnosis was ruptured gastrocnemius muscle, right.  

According to the Board's September 1957 decision, hospital records show that the Veteran was hospitalized beginning in December 1956.  Exploratory surgery revealed a large vascular tumor in the posterior of the right leg consistent mostly of fatty tissue, with large, cavernous, venous channels, and extending from the insertion of the Achilles tendon all the way up to the popliteal region.  The tumor was excised, and upon laboratory analysis was held to be a hemangioma.  Microscopic studies revealed skeletal muscle, with fibrosis and vascularization.  

At his June 1957 Board hearing, the Veteran testified that at the time of his induction examination in 1954 he complained of pain in his right leg, but the examiner told him there was nothing wrong with his leg.  The Veteran further testified that he incurred injury to his right leg prior to service while he was in high school, but that he never received treatment for that injury, and continued to play sports between the ages of 15 and 18 without complaints or treatment.  The Veteran further testified that prior to service, he noticed that his right calf muscle was larger than his left calf muscle and the doctor told him that he was "muscle bound."  Then shortly after he entered service, he was playing basketball and felt a snap in his leg.  He continued to complain of pain throughout service, but was told there was nothing that could be done for him.

Other STRs of record show that the Veteran was placed on a profile to limit prolonged standing and walking.

Upon consideration of the foregoing, the Board found that the disability of the right calf, diagnosed subsequent to service as hemangioma, was neither incurred in service nor aggravated thereby, and service connection was not warranted.  

In reaching this determination, the Board found as follows:

The evidence establishes that the veteran complained of disability of the right calf at the time of induction, with injury reported in 1951, and subsequent episodic pain.  Official records show the veteran was making multiple complaints as early as December 6, 1954, and that these included a complaint of tumor of the right leg clinically reported to have been present for four years.  It is clearly established that disability of the right leg, and the complaints referable thereto, preexisted service.  The complaints in service were similar to those reported to have existed prior to induction and superimposed disease or trauma, such as to constitute aggravation of the preservice disability was not clinically established during active duty.

The moving party in this case asserts that CUE exists in the September 1957 decision because the Board incorrectly applied the statutory and regulatory provisions extant at the time.

At the outset, the Board points out that the moving party, in its May 2014 Motion, states that the Veteran was unable to attend the Board hearing scheduled in June 1957.  This is incorrect.  The record clearly shows that the Veteran and his representative at that time, from the Disabled American Veterans, were both present at the Board hearing, held on June 11, 1957.  A copy of the hearing transcript was of record at the time of the September 1957 decision.  

Notwithstanding the aforementioned misstatement of the facts, the May 2014 Motion argues that the Board committed CUE in failing to consider available medical evidence in making the 1957 rating decision.  The moving party referred to the Regional Office (RO or Agency of Original Jurisdiction (AOJ )) decision of January 4, 1957 which concluded that the Veteran's right leg condition was not incurred in or aggravated by service because the official records and all other evidence on file failed to establish that a disease or injury incurred in or aggravated by service in the line of duty and disabling to a degree of 10 percent or more.  

First, the January 4, 1957 document to which the Moving Party refers above is notice, in the form of correspondence to the Veteran, of the RO's January 4, 1957 rating decision.  The actual January 4, 1957 rating decision specifically indicates that, "Evidence indicates that [right] leg condition preexisted service and was not aggravated beyond natural progress."  Moreover, the Moving Party has not provided any rational basis for the allegation that the Board failed to consider all of the evidence then of record.  The Moving Party refers to various STRs noting that the Veteran complained of right leg pain during service and that he was put on a profile to limit prolonged standing and walking.  Even if the Board did not specifically identify each STR that was considered, the Board acknowledged, and considered, the Veterans complaints of right leg pain throughout service, in its September 1957 decision.

Moreover, where, as here, the RO decision as to which CUE is alleged was appealed to the Board, the Board decision in the case subsumes any prior RO rating decisions which addressed the same issue.  See Dittrich v. West, 163 F.3d 1349 (Fed. Cir. 1998).  When the rating decision is deemed subsumed by a supervening Board decision, then as a matter of law the rating decision cannot be the subject of a claim of CUE.  Rather, in such a case, the claimant "must proceed before the Board and urge that there was clear and unmistakable error" in the Board decision.  Brown v. West, 203 F.3d 1378, 1381 (Fed. Cir. 2000).  Furthermore, in this case, the Board considered additional evidence of record which was not necessarily of record at the time of the RO decision in January 1957, including, for example, the Veteran's hearing testimony as noted above.  

Accordingly, the Board must reject any argument of CUE in the January 1957 rating decision.  

Likewise, the Board must reject the Moving Party's argument that additional evidence added to the record after the Board's September 1957 decision, including an April 1959 medical report and a February 2013 medical opinion, supports a claim of service connection.  This argument merely amounts to a claim of service connection on the basis of the submission of new and material evidence after final disallowance.  This can never form the basis for CUE in a final Board decision because the submission of new and material evidence generated subsequent to a final board decision was not part of the record at the time the decision was issued.  The law states that review for clear and unmistakable error in a prior Board decision must be based on the record and the law that existed when that decision was made.  38 C.F.R. § 20.1403(b)(1),(2).

Similarly, the Moving Party submitted photographs from 1956 showing that the Veteran's right leg was larger than his left, and showing his recovery from surgery in the hospital in 1956.  While this evidence may have existed at the time of the Board's September 1957 Board decision, the photographs were not official service treatment records and the Veteran did not submit the personal photographs in conjunction with his 1957 appeal to the Board.  As the photographs were not of record at the time of the September 1957 Board decision, they may not be considered in conjunction with the Moving Party's CUE motion.  

Next, the Moving Party argues that BVA committed CUE in failing to apply the statutory or regulatory provisions extant at the time of the 1957 Board decision.  The Moving Party argues as follows:  

Service members are accepted into the armed service with a presumption of good health and sound mind.  No evidence exists of a pre-existing condition for the Veteran before his induction into the army in October 1954.  In addition, army hospital reports consistently advise that the Veteran take special considerations during his duty, such as avoiding prolonged standing, due to his medical condition.  The fact that the Veteran was required to have surgery and rehabilitation services two months following his discharge in October 1956 plainly demonstrates that his medical condition was absolutely incurred in and aggravated by his service.  

First, the pertinent law to which the Moving Party refers with regard to a presumption of soundness, effective at the time of the 1957 Board decision, states that every person employed in the active military or naval service shall be taken to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disorders noted at time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed prior to acceptance and enrollment and was not aggravated by such active military or naval service.

The Moving Party argues that the evidence of record at the time of the Board's 1957 decision shows that "no evidence exists of a pre-existing condition for the Veteran before his induction into the army in October 1954."  While the induction examination is the first chronological evidence in the record of a pre-existing injury; and, while this examination report found no objective findings with regard to the right leg, this alone does not rule out the presence of a pre-existing condition.  As noted above, the Moving Party argues that the Veteran must be found to be in sound condition at entry; however, the law extant at the time of the September 1957 states that such presumption of soundness at entry may be rebutted by clear and unmistakable evidence demonstrating that the injury or disease existed prior to acceptance and enrollment and was not aggravated by such active military or naval service.  

In its September 1957 decision, the Board specifically pointed to several pieces of evidence then of record which provided clear and unmistakable evidence of a pre-existing right calf condition, including evidence from 1954 indicating that the Veteran's tumor of the right leg had been clinically present for four years (i.e. prior to service).  Additionally, the Board also found that the complaints in service were similar to those reported to have existed prior to induction; and, that superimposed disease or trauma, such as to constitute aggravation of the pre-service disability was not clinically established during service.  

Based on the foregoing, it cannot be said that the Board applied the wrong statutory provisions.  Rather, the Board finds that the Moving Party misinterpreted the law extant at the time of the September 1957 Board decision.  

The Moving Party further argues that had the Board considered the available medical reports, army hospital documents, and photographs, it would have manifestly changed the outcome.  This argument also fails because, as noted above, the Board, in its September 1957 decision, did, in fact, consider all of the available evidence of record that existed at that time in coming to its conclusion.  

In essence, the Moving Party is arguing that the Board incorrectly weighed the evidence then of record; however, as noted above, simply to claim CUE on the basis that the previous adjudication improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE, nor can broad-brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, non-specific claim of "error" meet the restrictive definition of CUE.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993).  Additionally, the mere misinterpretation of facts does not constitute CUE.  See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  

Additionally, at the time of the September 1957 decision, the Board was permitted to rely on its own medical judgment to support its conclusions.  See MacKlem v. Shinseki, 24 Vet. App. 63, 70 (2010); see also Bowyer v. Brown, 7 Vet. App. 549, 552-53 (1995) (applying this principle to a pre-Colvin Board decision).  Cf. Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (Board panels may consider only independent medical evidence).  A medical member of the Board participated in the September 1957 determination and, as a signatory to the determination, affirmed his agreement with the findings that the Veteran's right calf disability clearly and unmistakably pre-existed service and was not aggravated during service.  The medical member's findings are consistent with the facts known at that time, as summarized above.  To the extent the September 1957 determination is alleged to be contrary to the medical evidence of record, the Board finds that the September 1957 Board decision relied on the medical judgment of the medical member in deciding the claim.  Thus, CUE is not shown on this basis.

In sum, the Board finds that the correct facts as they were known at the time of the September 1957 decision were before the Board, and the statutory or regulatory provisions extant at that time were correctly applied.  Furthermore, the Board's September 1957 decision that denied service connection for a right leg disability was consistent with, and reasonably supported by, the evidence then of record and the existing legal authority, and does not contain an error which, had it not been made, would have manifestly changed the outcome of the claim.  In the absence of any such clear and unmistakable error in the September 1957 Board decision, the Moving Party's Motion for revision or reversal of that decision on the basis of CUE must be denied.


ORDER

The Motion for revision or reversal of the September 1957 Board decision that denied service connection for a right leg disability on the basis of clear and unmistakable error is denied.



                       ____________________________________________
	MICHAEL A. PAPPAS
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



